Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 1 of 7




                 EXHIBIT 7
         Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 2 of 7



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                       Case No. 1:18-cv-00681-RJL
                                                                  Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.


 DEFENDANT MATTHEW COUCH’S RESPONSES TO PLAINTIFF’S SECOND SET
                 OF REQUESTS FOR ADMISSIONS
               FROM DEFENDANT MATTHEW COUCH


                                  PRELIMINARY STATEMENT

Defendant Matthew Couch (“Defendant” or “Couch”) has not, at this time, fully completed his discovery

and investigation in this action. All information contained herein is based solely upon such information

and evidence as is presently available and known to Defendant upon information and belief at this time.

Further discovery, investigation, research and analysis may supply additional facts, and meaning to

currently known information. Defendant reserves the right to amend any and all responses herein as

additional facts are ascertained, legal research is completed, and analysis is undertaken. The responses

herein are made in a good faith effort to supply as much information as is presently known to Defendant.


                                       GENERAL OBJECTIONS


        1. Defendant objects to the requests that impose or seek to impose any requirement or discovery

obligation greater than or different from those under the Federal Rules of Civil Procedure and the

applicable Local Rules and Orders of the Court.
         Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 3 of 7



        2. Defendant objects to the requests to the extent they seek disclosure of information protected

under the attorney-client privilege, deliberative process privilege, attorney work product doctrine, or any

other applicable privilege or immunity. Should any such disclosure by Defendant occur, it is inadvertent

and shall not constitute a waiver of any privilege or immunity. Subject to and without waiving the

foregoing objections, Defendant provides the following responses.


        3. Defendant objects that certain of the Requests are duplicative of requests that have been made

in the context of communication between counsel and responses to interrogatories and that opposing

counsel knows the answers to the requests because the information has been provided to opposing counsel

explicitly denying the Requests.


RFA 58: Admit that You do not know who killed Seth Rich

RESPONSE: Admitted.

RFA 59: Admit that You do not know why Seth Rich was killed.

RESPONSE: Admitted.

RFA 60: Admit that You do not know whether Seth Rich’s murder was related to the transmittal
of the DNC Emails to Wikileaks.

RESPONSE: Admitted.

RFA 61: Admit that You have not provided to the Washington, D.C., Metropolitan Police
Department any evidence relating to the murder of Seth Rich.

RESPONSE: Admitted.

RFA 62: Admit that You have Stated to at least one other person that Aaron Rich was involved
in transmitting the DNC Emails to WikiLeaks.

RESPONSE: Admitted.

RFA 63: Admit that You have Stated to at least one other person that Aaron Rich received
money from WikiLeaks in exchange for the DNC Emails.

RESPONSE: Admitted.
        Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 4 of 7



RFA 64: Admit that You do not know whether Aaron Rich was involved in transmitting the
DNC Emails to WikiLeaks.

RESPONSE: Denied.

RFA 65: Admit that You do not know whether Aaron Rich received money from Wikileaks in
exchange for the DNC Emails.

RESPONSE: Denied.

RFA 66: Admit that You do not know whether Aaron Rich has been interviewed by law
enforcement in connection with Seth Rich’s murder.

RESPONSE: Denied.

RFA 67: Admit that You believe that Edward Butowsky misled You about Aaron Rich’s alleged
involvement in transmitting the DNC Emails to Wikileaks.

RESPONSE: Denied.

RFA 68: Admit that Your primary source of income is revenue You receive through your
activities on social media. For purposes of this RFA, “revenue You receive through your
activities on social media” includes money you receive through donations You solicit on Twitter,
Periscope, and other social media platforms, as well as advertising revenue.

RESPONSE: Admitted, to the extent that advertising revenue on websites such as the DC
Patriot is included.

RFA 69: Admit that You have had conversations with at least one publisher about the possibility
of You writing a book about, among other things, your investigation into the murder of Seth
Rich.

RESPONSE: Admitted.

RFA 70: Admit that You have received money from Ed Butowsky.

RESPONSE: Admitted that Defendant received a donation of $1,000 from Ed Butowsky. .


Dated: New York, New York
       January 8, 2020
                                                    QUAINTON LAW, PLLC
                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 5 of 7



                                   New York, New York 10018
                                   Telephone: (212) 813-8389
                                   E-mail: equainton@gmail.com
                                   Attorneys for Defendant Matthew Couch
        Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 6 of 7



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 8, a copy of the foregoing was served by agreement by
electronic mail on the foregoing:

Joshua Riley
Meryl C. Governski
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com
mgovernski@bsflip.com

Micahel J. Gottlieb
WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.
Washington, D.C. 20006
mgottlieb@willkie.com

Philip Harvey
Harvey & Binnalli, PLLC
717 King Street, Suite 300
Alexandria VA 22314
United States of America
pharvey@harveybinnal.com


                                                     QUAINTON LAW, PLLC
                                                     /s/ Eden Quainton___________________
                                                     EDEN P. QUAINTON, ESQ.
                                                     1001 Avenue of the Americas, 11th Floor
                                                     New York, New York 10018
                                                     Telephone: (212) 813-8389
                                                     E-mail: equainton@gmail.com
                                                    Attorneys for Defendant Matthew Couch




                                                1
         Case 1:18-cv-00681-RJL Document 128-8 Filed 01/22/20 Page 7 of 7



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                   Case No. 1:18-cv-00681-RJL
                                                              Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.


                    VERIFICATION OF INTERROGATORY ANSWERS

        I, Edward Butowsky, verify that I have read the foregoing Responses to Plaintiff Aaron
Rich’s First Set of Requests for Admissions and that the answers contained therein are true and
correct to the best of my information, knowledge, and belief.

        I verify under penalty of perjury that the foregoing is true and correct.

Executed on November _______, 2019



                                                       ______________________

                                                       EDWARD BUTOWSKY
                                                       4965 Preston Park Blvd, Suite 100
                                                       Plano TX 75093




                                                  2
